Schneider, J.,
dissenting. The crux of the majority opinion seems to be that the “failure of city council to designate the date of a special election . . . [was] a gross omission, not a trivial one.”
I agree that the omission was not trivial, but I do not agree that it was so gross as to require the result reached by the court.
The omission would have excused the clerk of council from certifying the action of council to the election officials, or the latter from activating the election machinery as to the proposed amendment.
This is not a case of “impeaching” the record of council. No one denies that council never designated the date for the election. Thus, there was no attempt by the lower courts in case No. 70-654 to alter that which council did.
Moreover, no one denies that the will of the city council was to submit the proposed charter amendment to the electorate. The courts below merely gave effect to that will.
Herbert and Corrigan, JJ., concur in the foregoing dissenting opinion.